DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
            
Status of Claims
6.         Claims 1-5 are pending in this application.  

Drawings 
7.         The drawings are objected to because Fig. 5 Step S426 “SPPECIFIED” is incorrectly spelled. Please change it to “SPECIFIED”. Corrected drawing sheets in 


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinig et al. (US 2015/0347617).


Regarding Claim 1:
Weinig discloses an electronic apparatus (Fig. 2 ‘system 200’. “System 200 represents any kind of data processing system including a processor, such as, for example, a server, a desktop, a laptop, a tablet, or a mobile phone, etc.” [0024]) comprising: 
an extended app (Fig. 2 ‘application extension 205’) as an application for implementing a function other than standard functions (‘application 204’) of the electronic apparatus (e.g. Fig. 2 wherein ‘application 204’ is a browser, and ‘application extension 205’ is a photo editing application; [0021; 0032; 0041]; {Interpretation: wherein an application extension such as a photo editing application app reads on the claimed ‘a function other than the standard functions’}); and 
an apparatus capability service generating information on capability of the electronic apparatus (Fig. 7 flowchart for managing extensions via extension points; “Method 700 may be performed by processing logic which may include software, hardware, or a combination thereof. For example, method 700 may be performed by operating system 300 of FIG. 3” [0057]), the information being used by the extended app when the extended app uses a function (e.g. “examples of extensions include, but are not limited to, an extension point for the notification center of operating system 300, an extension point for a third-party keyboard, an extension point for social media, an extension point for services with a user interface (UI), an extension point for a file provider/picker, an extension point for photo editing and/or filtering, an extension point for translation, and an extension point for a file/content finder.” [0058]), wherein the information on the (Fig. 7 flowchart: “In response to the request, at 702, processing logic identifies a list of one or more extensions installed and capable of providing the requested service via that particular extension point.” [0057]; {Interpretation: wherein one or more extensions capable of providing the requested service reads on the claimed ‘whether a function used by the extended app is effective}).

Regarding Claim 2:
Weinig further discloses the electronic apparatus according to claim 1, wherein the extended app writes the function used by the extended app in a specified file (“Installation module 320 then installs extension 302 in operating system 300 and stores any information related to extension 302 in launch database 208. For example, a security profile (e.g., configuration file) of extension 302 may be compiled and stored in launch database 208.” [0043]), and wherein the apparatus capability service generates information indicating whether a function written in the specified file is effective (“The security profile may include information indicating that extension 302 is capable of providing a service or services through extension point 304. The security profile may further include resource entitlements or restrictions that may be subsequently utilized to configure a sandboxed environment when extension 302 is launched. Other extensions may be installed in a similar way by installation module 320.” [0043] {Interpretation: wherein a security profile that indicates if the extended function is ‘capable’ reads on the claimed ‘indicating whether a function in the specified file is effective’}).

Regarding Claim 3:
Weinig further discloses the electronic apparatus according to claim 1, wherein the extended app inquires of the apparatus capability service whether the function used by the extended app is effective (“Subsequently, when a client, in this example, application 301, inquires by communicating via extension 304 about a service available for extension point 304, extension manager 310 invokes launch module 202 (or discovery module, not shown) to discover any extensions installed in the system that , and wherein the apparatus capability service generates, in response to an inquiry from the extended app, information indicating whether the function used by the extended app is effective (In response, launch module 202 searches within launch database 208 to identify and determine which of the installed extensions are capable of providing such a service. In one embodiment, the inquiry may include information specifying certain specific resources that are required for the service. In response, launch module 202 searches and identifies those who can handle the specified resources. For example, a host application may specify the data size that a service is required to handle. Thus, the extension framework as shown in FIG. 3 is able to match the capabilities of extensions with the specification of the requested services.” [0044]).

Regarding Claim 4:
Weinig further discloses the electronic apparatus according to claim 1, wherein the apparatus capability service is an extended service that provides the extended app with a function other than the standard functions (“The extension framework includes a set of extension interfaces, referred to herein as extension points, to allow a first application (e.g., a requesting host application) to invoke an extension of a second application to access a set of predefined functionalities associated with the second application, which is extended by the extension (referred to herein as an extended service or extension service)” [0021]; “Extension manager 310 of the extension framework as shown in FIG. 3 is configured not to enable "generic" communication between applications and their extensions. Instead, it requires specific extension points 303-305 narrowly tailored for a particular functional purpose.” [0046]).

Regarding Claim 5:
Weinig discloses a computer readable non-transitory recording medium storing a program (“This apparatus may be specially constructed for the required purposes, and/or it may comprise a computing device selectively activated or reconfigured by a computer program stored in the computer.” [0079])
(Fig. 2 ‘system 200’. “System 200 represents any kind of data processing system including a processor, such as, for example, a server, a desktop, a laptop, a tablet, or a mobile phone, etc.” [0024]) to implement an apparatus capability service generating information on capability of the electronic apparatus (Fig. 7 flowchart for managing extensions via extension points; “Method 700 may be performed by processing logic which may include software, hardware, or a combination thereof. For example, method 700 may be performed by operating system 300 of FIG. 3” [0057]), the information being used by an extended app as an application for implementing a function other than standard functions of the electronic apparatus when the extended app uses a function (e.g. “examples of extensions include, but are not limited to, an extension point for the notification center of operating system 300, an extension point for a third-party keyboard, an extension point for social media, an extension point for services with a user interface (UI), an extension point for a file provider/picker, an extension point for photo editing and/or filtering, an extension point for translation, and an extension point for a file/content finder.” [0058]), wherein the information on the capability indicates whether a function used by the extended app is effective (Fig. 7 flowchart: “In response to the request, at 702, processing logic identifies a list of one or more extensions installed and capable of providing the requested service via that particular extension point.” [0057]; {Interpretation: wherein one or more extensions capable of providing the requested service reads on the claimed ‘whether a function used by the extended app is effective}).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Furushige et al. (US 2015/0373223) discloses an image forming apparatus, image formation method, and recording medium, which make unnecessary a change of the function in the side of a whole apparatus control platform, when the addition (extension) of the function of application is needed. Image processing service I/F, device operation service I/F, and network communication service I/F of a platform service I/F part are independent, without cooperating, respectively. Then, image processing service, device operation service, and network communication service of each part controlling service are called. That is calling a control service providing part of each part controlling service corresponding to the request from the standard application, directly, by each control service call part.

Furushige et al. (US 2016/0014292) discloses an image forming apparatus having a control circuit. The control circuit includes a standard application execution circuit, an apparatus control platform, and a standard application control circuit. The standard application execution circuit has the standard application execution service that executes a standard application. The apparatus control platform includes control service, apparatus control execution service, and an apparatus control management service. The control service controls hardware on an operating system. The apparatus control execution service executes the control service with an interface that is an executing procedure of the control service. The apparatus control management service instructs a call of the control service to the apparatus control execution service. The standard application control circuit manages a state of the standard application and provides an interface for using the hardware resources of the standard application execution service.

Okamoto et al. (US 2017/0223208) discloses an image formation device with which expanded is easy and the development cost can be reduced. A device control platform manages hardware resource in an operating system. A standard application service interface unit provides an interface for utilizing a standard application function from outside of a standard application execution unit. A platform service interface unit provides an interface for utilizing hardware resource from the outside of the device control platform. A standard function service enables the use of the standard application functions corresponding to the standard application service interface unit. An expanded function service enables the use of the hardware resource corresponding to the platform service interface unit. An expanded application management unit manages and executes expanded applications capable of calling the standard function service and the expanded function service.

Grieshaber et al. (US 2007/0038946) discloses wherein applications use the back-end of the GUI to customize the workflow user experience. While an application is executing, block 218 is invoked where the back-end 123 of the GUI monitors the resources required by the application, such as the scanner and printer engine. If an error occurs with the utilized resource, as detected by block 220, then block 222 is invoked, and the back end 123 is able to interrupt or suspend the executing application to use its built-in error resolution capabilities, which are commonly known in the art (e.g., generating associated error messages, running system checks, etc.). In block 224, if the error is not corrected after a certain period of time or an override occurs at the request of the MFP user, then block 226 may be invoked to abandon the pending applications. Once the error has been corrected, the user may restart the selected applications at blocks 210, or alternatively the process may start at 212 as long as the users selections were retrievable and/or saved in an accessible memory location.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677